02-12-311-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-12-00311-CR
 
 



Jonathan Eugene Patrick


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM Criminal
District Court No. 3 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Pursuant
to a plea bargain, Jonathan Eugene Patrick
pled guilty to possession of one or more but less than four grams of
methamphetamine.  The trial court’s certification of appellant’s right to
appeal states that this “is a plea-bargain
case, and the defendant has NO right of appeal.”
On July
20, 2012, we sent the parties a letter notifying them that the appeal could be dismissed unless any party filed a response
showing grounds for continuing the appeal.  See Tex. R. App. P. 25.2(d),
43.2(f).  We have not received a response.
Rule
25.2(a)(2) provides that a plea-bargaining
defendant may appeal only matters that were raised by written motion filed and
ruled on before trial or after getting the trial court’s permission to appeal.  Tex.
R. App. P. 25.2(a)(2); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.
App. 2006).  Because the trial court’s certification shows that neither of
these exceptions is applicable, we dismiss this appeal.  See Tex. R.
App. P. 25.2(a)(2), (d), 44.3; Chavez, 183 S.W.3d at 680.
 
 
PER CURIAM
 
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  September 27,
2012
 

 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 



Jonathan
  Eugene Patrick
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From Criminal District
  Court No. 3
 
of
  Tarrant County (1268363D)
 
September
  27, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed 
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 




[1]See Tex. R. App. P. 47.4.